Citation Nr: 0527933	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  02-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran requested a hearing to be held at the RO, but did 
not appear for a hearing scheduled in August 2003.

This case was previously before the Board in February 2004, 
at which time service connection claims pertaining to the 
left knee and residuals of a head injury were denied, and 
service connection was granted for bilateral hearing loss.  
The claim of entitlement to service connection for a liver 
disorder, to include hepatitis, was remanded for additional 
evidentiary development.  That development has been 
undertaken, and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  There is no current diagnosis of any type of hepatitis, 
and hepatitis panels done in 2005 were negative for Hepatitis 
A, B, and C.

2.  Currently diagnosed cirrhosis was not present in service 
or for decades thereafter, nor has it been etiologically 
linked to an in-service event, symptomatology, or pathology.


CONCLUSION OF LAW

A liver disorder, to include hepatitis, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in July 2001 before the initial unfavorable RO 
decision in January 2002, and a duty-to-assist letter was 
issued again thereafter, in March 2004.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
this case notice was provided to the appellant both before 
and after the initial adjudication and therefore, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In July 2001 and March 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed August 2002 statement of the case (SOC) and a July 
2005 supplemental statement of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
hepatitis.  Further, the claims file reflects that the August 
2002 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that the veteran was 
hospitalized from December 1965 to January 1966 due to a 3-
week history of intermittent vomiting, nausea, and weakness.  
An impression of hepatitis, etiology unknown, probably 
infectious, anicteric, suspected but not proven, was made.  
No clinical abnormalities were recorded on the September 1967 
separation examination report.

In June 2001, the veteran filed a claim for hepatitis.  

VA medical records dated from 1992 to 2002 reflect that the 
veteran was treated for a variety of conditions including 
cardiovascular disorders (coronary artery 
disease/hypertension), sleep apnea, high cholesterol, and 
depression.  A June 1998 VA medical record revealed that the 
veteran had been tested for hepatitis A and was looking for 
the results of his test to see whether he needed a shot.  
There is no further mention of the test results.  A February 
2001 entry included a Hepatitis C risk assessment, which 
identified the veteran's risk factors as blood/blood product 
exposure prior to 1992 and multiple sex partners, but did not 
in any way indicate that hepatitis C had been identified.  

In accordance with the Board's remand, the RO, in February 
2005, requested additional VA medical records, to include 
attempting to obtain the results of hepatitis-A testing, as 
mentioned in the June 1998 record.  Unfortunately, these test 
results apparently could not be found.  However, it appears 
that additional testing for hepatitis C, conducted in October 
2002 was negative.  

A QTC examination was conducted in March 2005.  A history of 
symptoms of staggering, high white blood count, vomiting, 
nausea, and weakness in service, assessed as infectious 
hepatitis, for which the veteran was reportedly hospitalized, 
was noted.  At the time of the examination, the veteran 
complained of fatigue, mental confusion, and muscle aches.  
The veteran reported that he had contracted hepatitis through 
occupational exposure, and denied any alcohol use on a 
regular basis.  The report revealed that the veteran was 
obese, and appeared to be chronically ill.  Diagnostic 
studies revealed that the hepatic function panel and ferratin 
level were within normal limits.  Hepatitis C testing was 
negative.  A diagnosis of cirrhosis, etiology undetermined, 
was made.  The examiner based this diagnosis on the veteran's 
subjective complaints of weakness and mental confusion, and 
objective evidence of ascites, spider nevi, and pretibial 
edema.  

In an addendum, the examiner added that, inasmuch as there 
was no clinical indication of hepatitis and hepatitis panels 
were negative for hepatitis A, B and C, it was irrelevant to 
comment as to service incurrence.  Regarding the diagnosis of 
cirrhosis, the examiner commented that he was unable to 
determine the etiology, and noted that the veteran had no 
history of alcohol abuse.  

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b). When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

In considering this case on the merits, the Board finds that 
service connection for hepatitis is not warranted.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records documented what were thought to be 
symptoms compatible with hepatitis.  The veteran was 
hospitalized in December 1965 and January 1966, when an 
impression of hepatitis, etiology unknown, probably 
infectious, anicteric, suspected but not proven, was made.  
Subsequently during service there was no indication of any 
liver dysfunction, nor was any such dysfunction recorded on 
the September 1967 examination report.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, there 
is no post-service diagnosis of hepatitis or any clinically 
documented indication of any type of hepatitis.  Specifically 
when examined in 2005, the veteran had a normal hepatitic 
function panel, and his hepatitis C testing was negative.  In 
the absence of current medical evidence reflecting that the 
veteran currently has hepatitis of some any sort, a 
preponderance of the evidence is against the claim for 
service connection for hepatitis, and the claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). A valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As shown by the 2005 QTC VA examination report, a current 
liver dysfunction, diagnosed as cirrhosis, was identified.  
However, cirrhosis was not diagnosed at any time prior to 
2005, to include during service, nor does the record contain 
any clinical evidence or competent medical opinion 
etiologically linking currently diagnosed cirrhosis to any 
in-service event, symptomatology, or pathology.  Moreover, 
given the over 35-year history between separation from 
service and the first evidence of liver dysfunction 
identified as cirrhosis, and the lack of any competent 
medical evidence linking this condition to service, the Board 
concludes that the negative evidence exceeds that of the 
positive.  Therefore, the claim for service connection for 
cirrhosis must also be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a liver disorder, to 
include hepatitis, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


